﻿It is a
great pleasure for me, at this fifty-first session of the
General Assembly, to congratulate you on your election.
Your wealth of experience in international affairs, your
professional skills and your great diplomatic qualities are,
for me and my country, a guarantee that our work will be
successful. I would like to include in these very sincere
congratulations the other officers of the Assembly, whom
we have just elected. I wish them all every success in the
important and delicate tasks that lie ahead.
I should also like express our gratitude to and
admiration for the President of the fiftieth session of the
General Assembly, whose very successful term of office
has just come to an end. He did sterling work in ensuring
the prestige of the numerous and highly symbolic events
that marked the fiftieth anniversary of this Organization.
He gave great impetus to the extensive discussions within
the General Assembly on strengthening the United
Nations system and on the question of equitable
representation on the and increase in the membership of
the Security Council and other matters related to the
Council. Suggestions were made by the delegation of
Monaco with regard, notably, to the increase in the
number of permanent and non-permanent members of the
Council. They appear in annex 11 of the report of the
working group established to that end.
I should also like to take this opportunity to thank
the Secretary-General for his efforts to make our
Organization less costly and more effective. In a
particularly difficult political and economic situation, he
has never failed in the mission we entrusted to him five
years ago.
I referred just now to the difficulties of our times.
These are major difficulties and often seem
insurmountable, at least in the short term.
Many factors, sometimes very different but broadly
connected, exacerbate these difficulties. The major world
conferences on population and development, on social
development and on human settlements clearly brought
these factors to light.
If the sustainable and harmonious development we
aspire to is to apply to all human beings, we must also try
to preserve the resources of our planet so that future
generations do not find themselves totally destitute one
day. In a vital area for us, the Principality of Monaco has
been striving for nearly a century to promote the
preservation of oceans and seas and the priceless
resources they provide, through studies and research, but
also by taking specific national and international
initiatives. Accordingly, Monaco ratified the United
Nations Convention on the Law of the Sea and intends in
7


1998 to play an active role, commensurate with our size
and resources, during the International Year of the Ocean.
The General Assembly, five years after the United
Nations Conference on Environment and Development,
wisely decided pursuant to resolution 50/113 to hold a
special session to consider and review the implementation
of Agenda 21. This will be an extremely important session.
We hope it will give us an opportunity to reinforce the
objectives spelt out at Rio de Janeiro in June 1992.
The Principality of Monaco is pleased to host next
year’s seventh session of the High-Level Advisory Board
on Sustainable Development and then the International
Whaling Commission.
My country is thus showing our interest in the
international cooperation which is essential if we are to
address the confrontation between legitimate economic
development and protection of the environment and the
non-renewal natural resources of our planet.
Other major concerns which seriously impede
development remain. No continent is spared the tensions
felt around the world, which pose a serious threat.
Our Organization does not always have the means
needed to face up to these challenges and to the most
alarming situations. Nevertheless, we welcomed the
adoption of the Comprehensive Nuclear-Test-Ban Treaty,
which is finally open for signature and which I will have
the honour to sign during this session on behalf of the
Principality of Monaco.


Might I refer here to the major role played by the
International Atomic Energy Agency which so ably and so
carefully monitors compliance with the safeguards
agreements concluded in the framework of the Treaty on
the Non-Proliferation of Nuclear Weapons, which the
Principality of Monaco has ratified. Together with this, the
Agency very scrupulously seeks to apply, sometimes in
very delicate circumstances, the decisions of the Security
Council in this respect. Its responsibilities in the field of
disarmament are very substantial. Monaco is therefore
particularly proud to be the home of the Marine
Environment Laboratory, which functions with the
assistance of the United Nations Environment Programme
and the Intergovernmental Oceanographic Commission.
Furthermore, my delegation has been following very closely
the follow-up to resolution 50/75, of which our
Principality was one of the sponsors, and which the
General Assembly adopted on 12 December 1995.
The strengthening of security and cooperation in the
Mediterranean is of concern to us, as it is of concern to
neighbouring friendly countries on both sides of the Sea.
The Secretary-General has embarked on valuable
consultations in this respect, and for this we thank him
very sincerely.
When wars break out, once the weapons have fallen
silent, the painful aftermath remains, including millions of
landmines, which have a devastating, extremely deadly
effect, scattered in fields and under roads and have a
massive impact on civilian populations, primarily on
children. At the human level, the proliferation of these
devices causes serious, often incurable, mutilation and
major material damage. The Security Council’s 15 August
1996 discussions on demining in the context of peace-
keeping operations highlighted, if there were any need to
do so, the importance that the United Nations and the
major Powers attach to this question. His Serene
Highness, the Sovereign Prince of Monaco, my father, is
no less mindful of this. He has requested his Government
to provide regular financial assistance to demining
operations by contributing to the fund set up by the
United Nations for that purpose. Without offering an
immediate, complete solution, a moratorium — or, even
better, cessation — on the production and export of these
anti-personnel landmines would give us some hope.
This year saw the holding of the twenty-sixth
Olympic Games. Men and women from 197 countries and
territories, from very different backgrounds, came together
and tested their strength. They fought peacefully and, with
mutual respect and esteem, created imperishable bonds. I
was there as Chairman of the Monaco Olympic
Committee and as a member of the International Olympic
Committee, and I can attest to the unique spirit which
every four years brings together the world’s best athletes.
I wish to pay tribute to them. They are an irreplaceable
example for the young people of our nations. I think it is
right, here, to echo the appeal made by many
organizations that there be more women representing their
countries at the Olympic Games, and that traditions,
however worthy of respect, do not become discrimination
against women in the area of sport.
The cooperation that has grown up between the
United Nations and the Olympic Movement, which share
lofty universal principles and values, gives me great hope.
8


Our General Assembly regularly bolsters this cooperation
in its resolutions, and I hope that the same will happen this
year.
These athletic, dynamic and devoted young people
often work as volunteers for the United Nations and non-
governmental humanitarian organizations, and they deserve
our heartfelt gratitude.
I wish too to recall the World Programme of Action
for Youth to the Year 2000 and Beyond, adopted last year
by the General Assembly in resolution 50/81. We must take
account of its recommendations in every area, particularly
those of education, employment, health, the environment,
and ensuring full, effective participation of women in the
life of society and in the decision-making process.
The Principality of Monaco, which ratified the
International Convention on the Elimination of All Forms
of Racial Discrimination and is a party to the Convention
on the Rights of the Child, is very concerned by
contemporary forms of racism and marginalization. We
encourage the efforts of the United Nations and the Special
Rapporteur on this subject.
We are also seriously alarmed by the development and
scale of child prostitution and the trade in young girls and
boys. An important initiative was taken last August by a
non-governmental organization, End Child Prostitution in
Asian Tourism, with the assistance of the United Nations
Children’s Fund (UNICEF) and the Government of Sweden.
We must all heed the work of the world Congress
against Commercial Sexual Exploitation of Children. I am
sure that the conclusions and recommendations of this
Congress, in the form of an agenda for action, will raise
our consciousness about the seriousness of the situation by
encouraging States to adopt the necessary national and
international measures.
By participating in the Congress, Monaco showed its
commitment to a world policy to combat the commercial
sexual exploitation of children. On the national level, this
is taking the form of unreserved support for humanitarian
associations and non-governmental organizations that are
active in this area and, in particular for their efforts to
sensitize others to this scourge, to prevent it and to
rehabilitate its victims. We are also introducing a legislative
initiative which should lead to a change in Monaco’s penal
code before the end of the year, with the introduction a new
crime: the sexual exploitation of children for the satisfaction
of the vices of others, whether these events occur in the
Principality of Monaco or outside our national territory.
Once this law is in effect, any person apprehended in
Monaco who has committed, in any place whatsoever,
acts that can be qualified as crimes or attacks against
decency or morality according to the laws of Monaco as
regards minors, can be prosecuted and tried.
I would add that the international community must
also think about strengthening international legal
protections in this area, in so far as existing texts,
including the 1989 Convention on the Rights of the Child,
particularly its articles 19 and 21, often remain
inoperative because they are difficult to apply.
Similarly, the 1926 Slavery Convention, the 1956
Supplementary Convention on the Abolition of Slavery,
and the 1949 Convention for the Suppression of the
Traffic in Persons and of the Exploitation of the
Prostitution of Others, which are very general in scope,
do not provide sufficiently effective, speedy recourse in
this particular area, where emergency action is necessary.
The strengthening of this protection in the form of
a multilateral instrument, for instance, could permit
judicial prosecution to go beyond national borders and for
the illicit commerce in children and their commercial
sexual exploitation to be categorized as crimes against
humanity, that is, that they be considered indefensible
under the Convention on the Non-applicability of
Statutory Limitations to War Crimes and Crimes against
Humanity of 26 November 1968. Article 1 of that
Convention should thus be modified appropriately. Like
those stipulated in the 1948 Convention on the Prevention
and Punishment of the Crime of Genocide, these acts
should not meet with a refusal to extradite. The law, and
international law, should be fully capable of protecting
these weak, destitute beings, while leaving no chance of
impunity for the perpetrators of these vile crimes.
In addition to strengthening legal protections, we
should also give some thought to the steps needed to
rehabilitate these young victims, as broadly emphasized
by the Stockholm Congress; without such rehabilitation,
that these children would fall back into prostitution circles
might prove inevitable.
Although some of the behaviours I have just
mentioned are intolerable and unacceptable, I wish now
to speak of the United Nations Year for Tolerance, which
ended in December 1995. Adopted in December 1993
thanks to a welcome initiative by the General Conference
of the United Nations Educational, Scientific and Cultural
Organization, and supported by a unanimous resolution of
9


the General Assembly, this manifestation of faith in
humankind, concluded with a Declaration and Plan of
Action that were designed to inspire not only high-level
politicians, but each of us in our daily lives.
In keeping with General Assembly resolution 49/213,
the Follow-Up Plan of Action for the United Nations Year
for Tolerance, accompanied by the Declaration of Principles
that preceded it and that inspires it (A/51/201), is before
this year’s session of the General Assembly. It invites us to
make a common effort to combat political and social
factors which often seem to be at the origin of intolerance
and hatred.
This invitation should receive the proper response, for
it could contribute to providing solutions to the tensions
that persist in the world, some of which, as we know, are
extremely disquieting.
Throughout history, the most important moments of
progress have certainly occurred during periods of real and
profound tolerance. Such tolerance favoured thought, the
arts, the sciences, the sharing of knowledge and values. It
built civilizations and enabled them to draw together and
mutually enrich one another in an exceptional way.
While many today are convinced that history probably
has no meaning, it remains none the less a fragile and
precious commodity, largely fashioned by the commitments
and the will of man.
On 8 January next year we shall commemorate the
seven-hundredth anniversary of the establishment of my
family’s dynasty in Monaco. In celebration of that event,
many cultural and artistic events, some on an international
scale, will take place throughout 1997. This will be our way
of paying a tribute to our past as well as of expressing our
confidence and faith in the future and destiny, not only of
our country, but of mankind.
On that note, I should like to conclude my statement
by thanking the President very much for having allowed me
to speak.










